Citation Nr: 0800545	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously-declared forfeiture of Department of Veterans 
Affairs benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had periods of service between February 1941 
and January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO 
determined that new and material evidence had not been 
presented to reopen the previously declared forfeiture of VA 
benefits.  


FINDINGS OF FACT

1.  In a July 1984 forfeiture decision, the Veterans Benefits 
Administration, Compensation and Pension Service (VBA), 
declared the appellant to have forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under 
laws administered by VA.  

2.  VBA notified the appellant of the July 1984 forfeiture 
decision and of his appellate rights with regard to that 
decision; the appellant did not appeal that decision.  

3.  In a decision dated in May 2004, the Board denied 
reopening of the previous forfeiture decision, and in 
August 2004, a Deputy Vice Chairman of the Board denied the 
appellant's motion for reconsideration of the Board's 
decision.  The appellant did not appeal the Board decision. 

4.  Evidence received since the May 2004 Board decision is 
either duplicative or cumulative of evidence previously of 
record or does not, either by itself, or in connection with 
the evidence previously of record, raise a reasonable 
possibility of substantiating the claim for revocation of 
forfeiture.  


CONCLUSIONS OF LAW

1.  The May 2004 Board decision that denied reopening of the 
previously declared forfeiture decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  Evidence received since the May 2004 Board decision is 
not new and material, and the previously-declared forfeiture 
decision may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2005, the RO explained to the 
appellant that a decision had been previously made that he 
had forfeited, under the provisions of Section 6103(a), Title 
38, United States Code, all rights, claims, and benefits 
under the laws administered by VA.  The RO explained in 
detail the basis for the decision that it had been 
established beyond a reasonable doubt that his sustained 
membership and service of approximately 17 months in the 
Japanese sponsored and controlled Manila Defense Corps, a 
component of the Japanese Military Forces, during the enemy 
occupation of the Philippines, was of assistance to the 
Japanese Imperial Government in violation of the cited 
forfeiture law.  In addition, in a letter dated in June 2005, 
the RO again explained to the appellant that it had been 
established that he rendered assistance to an enemy of the 
United States and notified the appellant that new and 
material evidence, that is, evidence not previously 
considered and having a direct bearing on the reason for the 
forfeiture was needed to reopen his claim.  This notice meets 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The May 2005 and June 2005 letters also generally advised the 
appellant to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the appellant is not 
prejudiced as he was given very specific notice with respect 
to the evidence needed to reopen his claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the July 2005 
RO decision from which the appeal arises in keeping with 
Pelegrini.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue on appeal have been obtained 
and are associated with the appellant's claims file, and the 
appellant does not appear to contend otherwise.  In fact, in 
December 2005, the appellant advised VA that he had no 
additional evidence to substantiate his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA. 

In July 1984, VBA determined that the appellant had directly 
rendered assistance to an enemy of the United States during 
World War II and, as a consequence, forfeited all rights to 
VA benefits.  It was also established that the appellant's 
concealment of membership in the Manila Defense Corps on 
forms he submitted to VA in 1946 and 1954 constituted and 
intent to defraud VA and that she subsequently received 
benefits based on such false and fraudulent evidence.  The 
appellant was notified of his appellate rights, but did not 
appeal.  The appellant later sought to reopen the previously-
declared forfeiture decision, but in a decision dated in 
May 2004, the Board determined that no new and material 
evidence had been presented and denied reopening of previous 
forfeiture decision, and in August 2004, a Deputy Vice 
Chairman of the Board denied the appellant's motion for 
reconsideration of the Board's decision.  The appellant did 
not appeal the Board decision, and it is final.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  

The appellant now seeks to reopen his claim in that he is 
again seeking revocation of the previous forfeiture decision 
asserting that he is loyal to the United States and did not 
render assistance to an enemy.  As such the appellant's claim 
for revocation of the forfeiture of entitlement to VA 
benefits may only be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108.  

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under al laws administered by VA (except laws pertaining to 
insurances benefits).  See 38 U.S.C.A. § 6103(a) (West 2002) 
(formerly 38 U.S.C. § 3503(a)).  Any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  See 38 U.S.C.A. § 6104(a) (West 2002) (formerly 
38 U.S.C. § 3504(a)).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United State Court of Appeals for Veterans Claims (Court) 
noted  that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a- reasonable-doubt standard to declare a forfeiture.  
The Court ruled that a declaration of forfeiture may be 
reopened upon the presentment of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  The instant 
appeal is an effort to reopen a forfeiture decision, last 
finally denied by the Board in May 2004.  

The Board notes that the Court remanded the Trilles case for 
the Secretary and the Board to address in the first instance 
what evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question.  

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.

Regarding petitions to reopen 38 C.F.R. § 3.156(a) as 
currently in effect defines "new" evidence as evidence not  
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with  
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 'bear 
[ ] directly and substantially upon the specific matter' 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."   
Trilles, 13 Vet. App. at 331 quoting 38 C.F.R. § 3.156(a) 
(1999).  Applying this reasoning herein, new and material  
evidence would be evidence tending to negate the established 
basis of the finding that the appellant had sustained 
membership and service of about 17 months in the Japanese 
sponsored and controlled Manila Defense Corps, a component of 
the Japanese Military Forces, during the enemy occupation of 
the Philippines, was of assistance to the Japanese Imperial 
Government in violation of 38 U.S.C. § 3504(a); it would also 
be required that new and material evidence be evidence 
tending to negate the established basis of the finding that 
the appellant concealed his membership in the Manila Defense 
Corps on forms he submitted in 1946 and 1954 as constituting 
an intent to defraud VA and subsequently having received 
benefits based on such false and fraudulent evidence, thus 
violating the provisions of 38 U.S.C. § 3503(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in May 2004.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

At the time of the May 2004 Board decision, the record 
included service department certifications concerning the 
appellant's service.  It also included the appellant's VA 
Form 508 executed in July 1946 declaring that he had not 
aided an enemy of the United States, that he had neither 
entered the Armed Forces of a foreign state nor taken an oath 
of allegiance to a foreign state, and that he resided at 
Tuguearao, Cagayan, from November 1942 to July 1945 during 
the Japanese Occupation.  On another certificate of 
identification, VA Form 8-508a, executed by the appellant in 
February 1954, he declared he was a prisoner of war under 
Japanese custody at Tambo, Paranaque, Rizal, in 1943 and 
escaped form there in January 1944 and in 1945 returned to 
military control.  He also specifically stated that he did 
not belong to the Manila Defense Corps during the Japanese 
Occupation.  

Also of record were documents describing the composition and 
activities of the Manila Defense Corps stating it included a 
Filipino component whose members had been in the Philippine 
Scouts or Philippine Army.  The documents stated that the 
members were issued uniforms, were schooled in Nippponggo, 
underwent military drills with rifles, and were trained to 
man anti-aircraft guns.  The received pay, free food, 
cigarettes, passes, and practically the same privileges 
received by the Japanese soldiers assigned to the Manila 
Defense Corps.  The record also included an October 1983 
deposition from the appellant and a November 1983 VA Field 
Examination Report in which the appellant described his 
activities with the Manila Defense Corps from approximately 
October 1942 to January 10944.  Also included was a 
deposition of a former serviceman who had served with the 
appellant in the Manila Defense Corps and essentially 
corroborated the appellant's statements.  In a deposition 
dated in November 1983, the appellant's brother, I.F., stated 
that when he saw the appellant in mid-1944, the appellant 
told him that he had escaped from the Japanese.  Also of 
record were depositions of others who testified of the 
veteran's activities in 1944 and 1945.  Among those was the 
deposition of a retired judge, P.C., who stated that in 1944 
the appellant said he was a Philippine Scout and was in 
hiding after having been a prisoner of war and wanted to join 
the judge's guerilla outfit.  The judge stated the appellant 
was not included in the roster of his company, but remained 
with them for several months.  Also of record was a photocopy 
of an extract of a release order dated in October 1945 by 
Col. [redacted], USAFIP, NL Hqtrs. relieving the appellant of 
his assignment with the USAFIP, which the RO specified was a 
guerrilla organization in Northern Luzon.  

Since the time of the May 2004 Board decision, the appellant 
has submitted copies of service department discharge 
certificates that were previously of record along with a copy 
extract of a release order of October 1945 and a copy of one 
page of VA Form 8-508a, executed by the appellant in 
February 1954, both of which were also previously of record.  

The appellant also submitted a February 1991 notarized 
affidavit from a fellow serviceman who stated that he served 
in the guerilla forces with the appellant and that according 
to his reliable information the appellant was in the Bataan 
death march and was concentrated at Capas, Tarlac, and later 
escaped from the Japanese.  The appellant also submitted a 
February 1991 notarized affidavit from his bother, J.F., who 
stated that he absolutely believes the appellant was not a 
collaborator.  The brother stated that although the appellant 
had previously acknowledged that during his confinement at 
the concentration camp of the Japanese Manila Defense he was 
able to go out for a few hours, he failed to emphasize that 
he was a prisoner of war and had to return to camp because if 
he did not, the remaining comrades would be tortured.  The 
brother stated that he once visited the appellant in the 
concentration camp and the appellant told him he planned to 
break out.  Finally, the appellant also submitted a 
February 1991 notarized affidavit from the retired judge who 
had been deposed in October 1983.  In his February 1991 
affidavit, the retired judge stated that the appellant 
escaped from the concentration camp at Capas, Tarlac, in 
January 1944.  He stated that he met the appellant in his 
guerilla operation in January 1944 at which time the 
appellant was attached to his unit and fought with his unit 
into 1945.  

Following a complete review of the record evidence, the Board 
finds that service records, October 1945 release order 
extract, and the copy of the page of VA Form 8-508a are 
duplicates of evidence previously of record and cannot be 
new.  The February 1991 affidavit of the retired judge also 
is not new because it is redundant of the evidence in his 
October 1983 deposition, which was previously of record.  

Although new, the February 1991 affidavit of the fellow 
serviceman does not provide evidence concerning whether the 
appellant was in the Manila Defense Force and whether he 
deliberately concealed his Manila Defense Corps service and 
that he rendered assistance to an enemy of the United States 
and its allies.  That affidavit does not, therefore, relate 
to an unestablished fact necessary to substantiate the claim.  
The February 1991 affidavit from the appellant's brother, 
J.F., is new and arguably relates to the nature of the 
appellant's participation in the Manila Defense Corps.  Even 
accepting the statement that the appellant intended to break 
out, but did not do so because others would be tortured, 
which bears on whether the appellant served in the Manila 
Defense Force under duress, it does not tend to establish 
that the appellant was not deliberate in his concealment of 
his Manila Defense Corps service in his application for VA 
benefits.  The Board therefore finds that when considered 
alone, or in conjunction with other evidence or record, that 
this evidence does not raise a reasonable possibility of 
substantiating a claim for revocation of the forfeiture 
decision.  

In summary, the additional evidence submitted is not new and 
material evidence and does not tend to show that the 
appellant did not make false statements or did not provide 
support to the enemy.  In the absence of new and material 
evidence, the claim cannot be reopened and remains denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  




ORDER

As there is no new and material evidence, the previously-
declared forfeiture of VA benefits is not reopened.  The 
appeal is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


